7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  ANGEL-Z, Petitioner.
No. 93-8039.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

On Petition for Writ of Mandamus.
Nicholas Angel-Z, Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Nicholas Angel-Z, an incarcerated alien, filed a petition for writ of mandamus to compel the Immigration and Naturalization Service(INS) to deport him immediately.  Angel-Z contends that the INS is required to "begin any deportation proceedings as expeditiously as possible after the date of the conviction."  8 U.S.C.A. § 1252(i) (West Supp. 1993).  He fails to allege, however, that deportation proceedings, as opposed to actual deportation, have not begun.


2
"An alien sentenced to imprisonment shall not be deported until such imprisonment has been terminated by the release of the alien from confinement."  8 U.S.C.A. § 1252(h) (West Supp. 1993).   See Rodriguez v. United States, 994 F.2d 110 (2d Cir. 1993);   Perez v. INS, United States Dep't of Justice, 979 F.2d 299 (3d Cir. 1992).


3
Therefore, Angel-Z failed to show that he has a clear right to be deported immediately and that the writ should issue.   See In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).  We therefore deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DENIED